NEAL, Judge, concurring.
The maps, aerial photographs, and ground level photographs included in the evidence reveal that Dickey Place is totally engulfed by the vast sprawling industrial complex of Youngstown, which dominates at least a one-half square mile area. In reality, Dickey Place is one of the interior roads used by the plant, and persons doing business there, as an internal route of communication and transportation.
Donahue worked at the Pipe Mill Canteen, located at least one-fourth mile from the Tin Mill clock-out point. Clocking out at the Tin Mill was not prohibited; rather, such behavior was acquiesced in by the management. - Alternate clock-out points did exist, but it would appear some travel by Donahue would be necessary to reach those points. The route taken by Donahue to clock out at the Tin Mill did not at any point go beyond the plant complex. Once there, she parked her car at the stoplight, crossed Dickey Place and clocked out. She was struck as she recrossed Dickey Place to reach her car.
Requests for admissions which would tend to establish that the stoplight is on property owned and maintained by Youngstown were not denied. Under Ind.Rules of Procedure, Trial Rule 36, by failing to answer such requests, the facts contained therein are conclusively established. However, the rules of civil procedure are not binding on the Industrial Board. Pedigo v. Miller, (1977) 175 Ind.App. 97, 369 N.E.2d 1100; Russell v. Johnson, (19483) 220 Ind. 649, 46 N.E.2d 219; Trustees of Indiana University v. Rush, (1984) 99 Ind.App. 208, 192 N.E. 111. Also, other evidence at trial indicated the stoplight is not on Youngstown's property, and is not maintained by it.
There are cases holding that an employee's coverage under workmen's compensation does not necessarily cease at the point of clocking out. O'Dell v. State Farm Mu*757tual Automobile Insurance Company, (1977) 173 Ind.App. 106, 362 N.E.2d 862, held that where an employee of United States Steel Corporation was killed on a company private drive while exiting an employee parking lot on his way home, death arose out of and in the course of employment. That case states:
"... [Plublic policy under the Act favors the liberal construction of making awards for accidents involving the ingress and egress of employees to their work premises on the theory that such accidents arise out of and in the course of employment. Reed et al. v. Brown et al (1958), 129 Ind.App. 75, 152 N.E.2d 257 (transfer denied); Jeffries v. Pitman-Moore Co. (1925), 83 Ind.App. 159, 147 N.E. 919. Thus while some nexus between the accident and the employment must exist, the question of whether an injury occurred on the operating premises of the owner is an important determinant of this connection and accordingly of what duty the employer owes under the Act. U.S. Steel Corp. v. Brown (1967), 142 Ind.App. 18, 281 N.E.2d 839 (transfer denied).
When, as here, there is a concentration of industrial machinery attended by a large number of employees, the operating premises of the employer extends to include the risks involved in that concentration. Clearly employee parking lots and private drives as an extension of these operating premises are considered within the employer's supervision.
For these reasons accidents occurring under such conditions of employment-related risk usually fall within the ambit of workmen's compensation. Goldstone v. Kozma (1971), 149 Ind.App. 626, 274 N.E.2d 8304 (transfer denied)."
173 Ind.App. at 108-109, 862 N.E.2d 862. In United States Steel v. Brown, supra, course of employment status was held to exist though the employee had reached the public sidewalk after clocking out. Reed v. Brown, supra, found course of employment status began when the employee entered the employer's private drive on the way to work.
Because of the nature of the industrial complex, Youngstown is interlaced by public roads such as Dickey Place. Since it is used as an interior artery of communication and transportation by Donahue and others, Dickey Place is an integral part of Youngstown's operation, and this case is governed by O'Dell, supra. The fact that the accident happened on a highway, technically a public one, is not controlling; Donahue was still within the ambit of the plant, exiting to go home. I see no relevance in the fact that Donahue could have clocked out elsewhere, for fault is usually not a disqualification for workmen's compensation benefits.